Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Punitive damages are not recoverable in an action against an insurance company based upon a claim of wrongful and bad-faith refusal to pay under the terms of a policy of fire insurance. Allegations of breach of an insurance contract, even a breach committed willfully and without justification, are insufficient to authorize such recovery {TJniland Dev. Co. v Home Ins. Co., 97 AD2d 973; Reifenstein v Allstate Ins. Co., 92 AD2d 715). Since plaintiffs’ action is grounded upon private breach of contract and does not seek to vindicate a public right or deter morally culpable conduct, the second cause of action should be dismissed {Halpin v Prudential Ins. Co., 48 NY2d 906, 907; LTS Contrs. v Hartford Ins. Co., 99 AD2d 644, 645). Contrary to Special Term’s finding, Gordon v Nationwide Mut. Ins. Co. (30 NY2d 427, cert den 410 US 931) and similar cases do not hold otherwise {Halpin v Prudential Ins. Co., supra, p 907). (Appeal from order of Supreme Court, Herkimer County, Balio, J. — summary judgment, discovery.) Present — Dillon, P. J., Callahan, Doerr, Denman and O’Donnell, JJ.